Shareholder Loan Agreement

1.

This shareholder loan agreement (“Agreement”) documents a loan arrangement
between Kunekt Corporation (“Kunekt”) and Mark Bruk (“Bruk”), the sole
shareholder of Kunekt, effective as of November 1, 2008.

2.

Bruk agrees to loan Kunekt funds, as required, to operate Kunekt’s business.

3.

The term of the loan is indefinite, and the loan can be repaid at any time, in
part or in full. It is expected that the loan will be repaid on or prior to
October 31, 2009, but this is not required.

4.

There are no interest payments during the life of the loan; the repayment amount
will include all interest that accrues while the loan is outstanding.

5.

The interest rate on this loan is 4.0%, the current prime rate, as reported by
the Bank of Canada for November 1, 2008.  Interest will accrue annually.

6.

For purposes of calculating interest owing on the outstanding loan amount, the
outstanding loan amount will be recalculated at the end of each month, until the
loan is fully repaid, taking into account any (i) new funds loaned to Kunekt by
Bruk, and (ii) payments to Bruk by Kunekt, which payments will be applied on a
LIFO basis.

7.

For financial accounting and tax purposes, Kunekt will recognize interest
expense for this loan each month. Since interest accrues annually, the monthly
interest will be the same each month within a given calendar year.

8.

This Agreement shall be governed by the laws of the Province of British Columbia
applicable to agreements negotiated, executed and performed wholly within
British Columbia.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.

BRUK










              /s/ MARK BRUK

Signed:                                         

Name: Mark Bruk                              

Date: November 1, 2008                       

KUNEKT










              /s/ MARK BRUK

Signed:                                       

Name: Mark Bruk                            

Title: President                               

Date: November 1, 2008                     






